990 A.2d 724 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Walter J. HART, Petitioner.
No. 195 MAL 2009.
Supreme Court of Pennsylvania.
March 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of March 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether a person who offers a child a ride without previously obtaining the permission of a parent of the child, but who otherwise lacks criminal intent to harm the child, may be convicted of luring a child into a motor vehicle under 18 Pa.C.S.A. § 2910?
IT IS FURTHER ORDERED that this matter is REMANDED to the Court of Common Pleas of Delaware County solely for the trial court to appoint counsel for Petitioner to represent him in this appeal if he desires such representation. In their briefs, the parties are to specifically address the applicability of the Superior Court decisions in Commonwealth v. Adamo, 431 Pa.Super. 529, 637 A.2d 302 (1994) and Commonwealth v. Figueroa, 436 Pa.Super. 569, 648 A.2d 555 (1994). Jurisdiction is retained.